In The

                               Court of Appeals

                   Ninth District of Texas at Beaumont

                             ________________

                              NO. 09-19-00304-CV
                             ________________

     UNITED PARCEL SERVICE, INC. AND BRYON KEITH BISOR,
                         Appellants

                                       V.

     ALLEN NORRIS, DELORIS NORRIS, AND FABIAN DARRELL
                     WILLIAMS, Appellees
________________________________________________________________________

                    On Appeal from the 58th District Court
                          Jefferson County, Texas
                         Trial Cause No. A-201,842
________________________________________________________________________

                                   OPINION

      Appellants, United Parcel Service, Inc. (UPS) and Byron K. Bisor (Bisor)

appeal the trial court’s judgment in favor of Appellees, Fabian Darrell Williams

(Williams) and Allen and Deloris Norris (the Norrises). On appeal, UPS raises four

issues, including challenging the trial court’s denial of UPS’s motion to transfer

venue in a multi-plaintiff lawsuit. See Tex. Civ. Prac. & Rem. Code Ann. § 15.003;



                                        1
Tex. R. Civ. P. 87.1 Other issues raised by Appellants concern the trial court’s denial

of Appellants’ jury demand, allowing Appellees’ non-retained testifying experts to

testify without prior disclosure and a complaint that the evidence was legally and

factually insufficient to support the trial court’s award of certain damages.

      Because we conclude that venue was not proper in the county of suit and

would have been proper in Harris County, the county to which UPS and Bisor sought

transfer, we reverse the trial court’s judgment, order it set aside and remand the case

to the trial court with instructions to transfer the case to Harris County, Texas, for a

new trial. Additionally, because we determine that venue was not proper in Jefferson

County, we need not consider the other points raised by appellants on appeal. See

Tex. R. App. P. 47.1.

                                     Background

      In March 2018, due to a traffic incident on the highway ahead of him,

Gregorio Flores was stopped in his vehicle in an eastbound lane of Interstate 10 in

Louisiana. Williams and Allen Norris, traveling in separate vehicles, were stopped

in the eastbound lane behind Flores. Byron Bisor was driving a UPS 18-wheeler



      1
           The plaintiff gets the first choice of venue by filing suit. In re Masonite
Corp., 997 S.W.2d 194, 197 (Tex. 1999). A defendant may challenge that venue
selection, and a court must “transfer an action to another county of proper venue if
. . . the county in which the action is pending is not a proper county.” Tex. Civ. Prac.
& Rem. Code § 15.063(1); see Tex. R. Civ. P. 87 (procedures for filing motions to
transfer venue).
                                             2
tractor rig eastbound on Interstate 10 and when his rig approached the stopped

vehicles ahead of him, Bisor failed to notice traffic stopped in front of him in time

to apply his brakes and stop. Bisor struck at least two vehicles in front of him,

including those of Allen Norris and Williams, causing a chain reaction involving

multiple vehicles. The impact from the UPS tractor-trailer rig driven by Bisor pushed

Williams’s vehicle into Flores’s vehicle.

      Flores sued UPS, Bisor, and Williams in Jefferson County, Texas, claiming

their negligence contributed to or caused the accident and was the “proximate cause

of the resulting damages and injuries suffered to and by the Plaintiff.”2 Flores

alleged, in part, that Williams was a resident of Jefferson County at the time of the

accident and that his negligence, failing to maintain a safe distance behind the Flores

vehicle, was a proximate cause of the accident. UPS and Bisor filed a Motion to

Transfer Venue to Harris County, where Bisor resided when the accident occurred,

together with their answer and jury trial demand.

      Williams answered the Flores suit and filed his own cross-action against UPS

and Bisor for negligence. Williams pleaded no independent venue facts, other than

to repeat that venue was proper in Jefferson County because of his residency there.



      2
        Flores, Williams and the Norrises alleged that UPS was responsible for
Bisor’s negligence under the doctrine of respondent superior because he was
employed by UPS and acted in the course and scope of his employment when the
accident occurred.
                                       3
      UPS scheduled a hearing on the Motion to Transfer Venue, providing the

parties in the lawsuit at the time at least forty-five days’ notice of the hearing. After

the notice of hearing was sent out but before the scheduled hearing, the Norrises

intervened in the Flores suit also asserting negligence claims against UPS and Bisor.

The Norrises did not plead any independent venue facts. Thereafter, UPS and Bisor

again objected to venue in Jefferson County and sought to transfer the case to Harris

County, where Bisor resided, and UPS requested a jury trial. In the motion to transfer

venue, UPS and Bisor asserted that pursuant to Texas Civil Practice and Remedies

Code section 15.003, the Norrises, as intervenors, had not established proper venue

in Jefferson County independent of Flores or Williams. Prior to the hearing, Flores

and Williams each filed a response to the motion to transfer venue. The trial court

denied the motion to transfer venue.

      On March 7, 2019, sixty-seven days prior to trial, the trial court signed a

partial summary judgment finding Bisor’s negligence was the sole cause of the

accident and finding that no negligence on the part of any other person or entity

caused or contributed to the crash. Thereafter, at a pretrial conference on May 9,

2019, the trial court ruled that UPS had failed to timely pay the jury fee, and the case

was then tried in a bench trial to the court. The trial court entered a judgment finding

Bisor was negligent and solely responsible for causing the accident and the trial court




                                           4
awarded damages to the Norrises and Williams.3 The trial court filed separate

Findings of Fact and Conclusions of Law. UPS and Bisor timely appealed.

                                   Venue Issues

      The issue before us is not whether the trial court erred when it determined the

motion to transfer venue at the venue hearing. Instead, we must decide: (1) whether

venue was proper in the county of suit; and (2) whether venue would have been

proper in the county to which the moving defendant sought transfer, based on a

review of the entire record. See Tex. Civ. Prac. & Rem. Code Ann. § 15.064(b); Dan

R. Price, New Texas Venue Statute: Legislative History, 15 ST. MARY’S L.J. 855,

878 (1984).

                               Standard of Review

      In reviewing venue, an appellate court conducts an independent review of the

entire record to determine whether any probative evidence supports the trial court’s

venue decision. See Tex. Civ. Prac. & Rem. Code Ann. § 15.064(b); Wilson v. Tex.

Parks & Wildlife Dept., 886 S.W.2d 259, 261–62 (Tex. 1994); Ruiz v. Conoco, 868

S.W.2d 752, 757–58 (Tex. 1993). We review the record in the light most favorable

to the trial court’s venue ruling, but we do not give deference to the trial court’s



      3
        On the first day of trial, the parties announced Flores’s claims against UPS
and Bisor had been resolved. After the judgment was signed, Flores filed a notice
wherein he nonsuited his claims against UPS and Bisor and nonsuited his claims
against Williams. Flores is not a party to this appeal.
                                            5
application of the law. KW Constr. v. Stephens & Sons Concrete Contractors, Inc.,

165 S.W.3d 874, 879 (Tex. App.—Texarkana 2005, pet. denied); see also Ruiz, 868

S.W.2d at 757–58. If probative evidence supports venue in the county of suit, then

we will affirm the trial court’s ruling, otherwise we will reverse the ruling. See Ruiz,

868 S.W.2d at 758.

      In Ruiz v. Conoco, the Texas Supreme Court explained,

      In deciding a motion to transfer venue, the trial court is required by
      Rule 87, Tex. R. Civ. P., to take as true those facts of which prima facie
      proof is made by the party with the burden of such proof; yet in
      reviewing the trial court’s decision, an appellate court must reverse
      (there cannot be harmless error) if other evidence in the record, even
      evidence adduced after venue was determined, destroys the prima facie
      proof on which the trial court relied. . . . If there is any probative
      evidence in the entire record, including trial on the merits, then venue
      was proper in the county where judgment was rendered, the appellate
      court must uphold the trial court’s determination. If there is no such
      evidence, the judgment must be reversed, and the case remanded to the
      trial court.

868 S.W.2d at 757–58.

      It is undisputed that no mandatory venue provision governs this case. When

there is no mandatory venue, then the general venue rule applies. See Tex. Civ. Prac.

& Rem. Code Ann. § 15.002. Under the general venue rule, a suit must be brought

in one of the following counties: (1) in the county where all or a substantial part of

the events giving rise to the claim occurred; (2) in the county of the defendant’s

residence when the cause of action accrued, if the defendant is a natural person; (3)

in the county of the defendant’s principal office in Texas, if the defendant is not a
                                           6
natural person; or (4) in the county where the plaintiff resided when the action

accrued if none of the other provisions apply. Id. § 15.002(a).

      Because this case involves multiple plaintiffs, each plaintiff, independent of

the other, must establish proper venue. See id. § 15.003(a). We evaluate Williams’s

and the Norrises’ allegations below to determine whether each independently

established proper venue in Jefferson County. 4

                                      Analysis

      UPS maintains that neither Williams nor the Norrises established venue would

be proper in Jefferson County. At the time UPS and Bisor filed their initial motion

to transfer venue, the sole basis for placing venue in Jefferson County was Gregorio

Flores’s allegation that Defendant Fabian Williams was negligent and that his



      4
         We note that Texas Civil Practice and Remedies Code section 15.003(b)
provides an exception to Texas Rule of Civil Procedure 87(6)’s general ban on
interlocutory appeals regarding venue in suits with multiple plaintiffs. See Tex. Civ.
Prac. & Rem. Code Ann. § 15.003(a)–(b); Tex. R. Civ. Proc. 87(6). Section
15.003(b) permits an interlocutory appeal from venue determination, but the
interlocutory appeal is not mandatory and does not preclude our review of this issue
on appeal. See Tex. Civ. Prac. & Rem. Code Ann. § 15.003(b) (emphasis added)
(“An interlocutory appeal may be taken of a trial court’s determination under
Subsection (a) that: (1) a plaintiff did or did not independently establish proper
venue; or (2) a plaintiff that did not independently establish proper venue did or did
not establish the items prescribed by Subsections (a)(1)-(4)”); see also Basic Energy
Servs. GP, L.L.C. v. Gomez, 398 S.W.3d 734, 737 (Tex. App.—San Antonio 2010,
order) (per curiam), disp. on merits, No. 04-10-00128-CV, 2010 WL 4817053 (Tex.
App.—San Antonio Nov. 24, 2010, pet. denied) (mem. op.) (emphasis added)
(noting that rule 15.003(b)–(c) permits a party to file an interlocutory appeal
regarding venue in a multi plaintiff suit).
                                            7
actions caused or contributed to the multi-vehicle accident. See id. § 15.002(a)(2).

Flores alleged that Williams resided in Jefferson County, Texas, at the time of the

accident.

      Flores alleged that Bisor and Williams failed to: keep a proper lookout

maintained by a person of ordinary prudence; maintain speed and be attentive;

maintain control and a clear distance; and timely apply their brakes to avoid a

collision. In response to Flores’s claims, UPS and Bisor filed a Motion to Transfer

Venue and Original Answer Subject to Their Motion to Transfer Venue. In its

Motion to Transfer Venue, UPS and Bisor argued that mandatory venue rules did

not apply, and that the general venue provisions controlled and that venue in

Jefferson County was based on a fraudulent pleading, because “Williams safely

came to a stop prior to the accident[,] . . . [a]t no point did Defendant Williams act

negligently in any fashion[.]”

      In July of 2018, Williams filed an Original Answer to Flores’s petition and

Cross-Action against UPS and Bisor, alleging that venue “is likewise proper in

[Jefferson County] pursuant to Tex. Civ. Prac. & Rem. Code § 15.001 et seq. and

related venue provisions.” Williams stated that venue is proper because “Cross-

Plaintiff/Defendant is a resident citizen of Jefferson County[.]” The same month, the

Norrises filed Intervenor Plaintiffs’ Original Petition alleging that venue is “proper




                                          8
in [Jefferson County] pursuant to Tex. Civ. Prac. & Rem. Code § 15.001 et seq. and

related venue provisions.”

      In January 2019, Williams and the Norrises filed Intervenor Plaintiffs’ and

Cross-Plaintiff/Defendant’s Joint Motion for Partial Summary Judgment, requesting

that the trial court grant a partial summary judgment finding

      the negligence of defendant-driver, BYRON K. BISOR, proximately
      caused this crash, (2) BISOR was, at the time of the crash, in the course
      and scope of his employment of defendant-UNITED PARCEL
      SERVICE, INC., and (3) no negligence on the part of any other person
      or entity caused or contributed to this crash.

In March 2019, the trial court granted the motion for partial summary judgment,

ruling that

      the Motion for Partial Summary Judgment is GRANTED that (l) the
      negligence of defendant-driver, BYRON K. BISOR, proximately
      caused this crash, (2) BISOR was, at the time of the crash, in the course
      and scope of his employment of defendant-UNITED PARCEL
      SERVICE, INC., and (3) no negligence on the part of any other person
      or entity caused or contributed to this crash.

Williams and the Norrises proceeded to a bench trial on their claims against UPS

and Bisor, and the trial court awarded damages to both Williams and the Norrises

against UPS in its final judgment.

      In a multi plaintiff lawsuit, if a plaintiff fails to independently establish proper

venue, that plaintiff’s part of the suit, including all of that plaintiff’s claims and

causes of action, must be transferred to a county of proper venue or dismissed. Id. §

15.003(a). The plaintiff can avoid transfer or dismissal by demonstrating that:
                                           9
      (1) joinder of that plaintiff or intervention in the suit by that plaintiff is
      proper under the Texas Rules of Civil Procedure;

      (2) maintaining venue as to that plaintiff in the county of suit does not
      unfairly prejudice another party to the suit;

      (3) there is an essential need to have that plaintiff’s claim tried in the
      county in which the suit is pending; and

      (4) the county in which the suit is pending is a fair and convenient venue
      for that plaintiff and all persons against whom the suit is brought.

Id. The appellate court must “determine whether the trial court’s order is proper

based on an independent determination from the record and not under either an abuse

of discretion or substantial evidence standard[.]” Id. § 15.003(c)(1).

      Our analysis of the venue questions encompasses a unique standard of review.

The Amarillo Court of Appeals, discussed the “unusual standard” of review in this

context, as follows:

      The appropriate standard of review for a venue determination is that set
      out in section 15.064(b), which provides, “[i]n determining whether
      venue was or was not proper, the appellate court shall consider the
      entire record, including the trial on the merits.” Thus, under this
      somewhat unusual standard, evidence adduced at the trial on the merits
      can show that the prima facie proof supporting venue was misleading
      or simply wrong.

Huerta v. Caddell, 07-99-0197-CV, 2000 WL 245503, at *3 (Tex. App.—Amarillo

Mar. 3, 2000, pet. denied) (quoting Ruiz, 868 S.W.2d at 757).

      Section 15.064(b) permits appellate courts to examine the record for evidence

of a valid claim. Should the court of appeals determine there was no evidence of a

                                           10
valid venue claim, or no evidence of a valid claim against the venue defendant, the

court must reverse the judgment on the ground that venue was improper. In Pines of

Westbury, Ltd. v. Paul Michael Constr., Inc., for example, the trial court denied a

motion to transfer venue, but later granted a motion for summary judgment in favor

of the venue defendant. 993 S.W.2d 291, 293 (Tex. App.—Eastland 1999, pet.

denied). Considering the “entire record, including the summary judgment” for the

resident defendant, the court in Pines of Westbury concluded that because the

plaintiff failed to produce legally sufficient evidence of a valid cause of action

against the venue defendant, venue was improper, and the judgment against the

remaining defendants had to be reversed. See id. at 294. Likewise, in ACF Indus.,

Inc. v. Carter, the trial court denied a motion to transfer venue but later granted a

motion for directed verdict as to the venue defendant. 903 S.W.2d 423, 424 (Tex.

App.—Texarkana 1995, writ dism’d by agr.). Thereafter, a judgment was rendered

by the trial court against the remaining defendants. On appeal, the Texarkana Court

of Appeals reversed the judgment and concluded that because there was legally

insufficient evidence of a remaining valid claim against the venue defendant, the

judgment had to be reversed on the ground of improper venue. See id.

      At trial, Flores offered no evidence to establish venue in Jefferson County.

The only factual allegation that contained a basis for venue in Jefferson County was

Flores’s allegation that Williams resided in Jefferson County at the time of the

                                         11
accident. Williams and the Norrises both alleged the same venue evidence as Flores.

Later, the trial court granted Williams’s and the Norrises’ partial motion for

summary judgment finding the accident was solely attributable to Bisor’s

negligence, while in the course and scope of his employment with UPS. The partial

summary judgment removed any negligence claims of Flores against Williams in

the accident. Because the Norrises’ and Williams’s pleadings relied on venue

allegations that Flores made against Williams, when the trial court granted partial

summary judgment finding that Bisor and UPS were solely at fault for the accident,

the plaintiffs could no longer rely upon the allegations against Williams as a venue

defendant. Upon granting the partial summary judgment which concluded Bisor’s

negligence was the sole cause of the accident, it “destroy[ed] the prima facie proof

on which the trial court relied” to deny the motion to transfer venue. Ruiz, 868

S.W.2d at 757. Neither Williams nor the Norrises alleged or argued any of the

necessary statutory factors to establish their right to remain in the Jefferson County

litigation, in the event that they could not independently establish proper venue. See

Tex. Civ. Prac. & Rem. Code Ann. § 15.003(a). We find no probative evidence in

the record, including the trial on the merits, of any act of negligence on the part of

Williams that caused or contributed to the accident nor is there evidence

demonstrating that venue of Williams’s claims or the Norrises claim against UPS

and Bisor was proper in Jefferson County. Ruiz, 868 S.W.2d at 758. Williams and

                                         12
the Norrises failed to produce probative evidence to satisfy their burden under

sections 15.002 and 15.003. See Tex. Civ. Prac. & Rem. Code Ann. §§ 15.002,

15.003; Ruiz, 868 S.W.2d at 757–58.

      While the trial court may have concluded that there was an allegation by

Flores against Williams that demonstrated venue may be proper in Jefferson County

at the time of the venue hearing, the evidence in the record along with later rulings

by the trial court made after the initial venue hearing, destroyed the prima facie basis

for the trial court’s denial of the motion to transfer venue. We conclude that there is

no probative evidence in the entire record, including trial on the merits, that would

establish venue was proper in Jefferson County where the judgment was rendered,

and the case must be reversed and remanded to the trial court. See Ruiz, 868 S.W.2d

at 757–58 (“[A]n appellate court is obliged to conduct an independent review of the

entire record to determine whether venue was proper in the ultimate county of suit.”);

Bleeker v. Villarreal, 941 S.W.2d 163, 167 (Tex. App.—Corpus Christi 1996, writ

dism’d by agr.) (“[T]his unusual standard of review can result in an appellate court

reversing a trial court’s judgment based on a venue ruling that was correctly decided

at the venue hearing.”). UPS and Bisor submitted competent prima facie evidence

that, at the time of the accident, Bisor was a resident of Harris County, Texas.

Accordingly, the trial court must transfer the case to Harris County, Texas, as Bisor’s

county of residence when the cause of action accrued. See Tex. Civ. Prac. & Rem.

                                          13
Code Ann. §§ 15.002(a)(3) (“[I]n the county of defendant’s residence at the time the

cause of action accrued if defendant is a natural person”); 15.064(b) (“On appeal

from the trial on the merits, if venue was improper it shall in no event be harmless

error and shall be reversible error.”); see also Ruiz, 868 S.W.2d at 757 (“in reviewing

the trial court’s decision, an appellate court must reverse (there cannot be harmless

error) if other evidence in the record, even evidence adduced after venue was

determined, destroys the prima facie proof on which the trial court relied.”).

                                       Waiver

      Appellees contend that Appellants waived any complaint regarding improper

venue as they never sought or secured a venue ruling from the trial court as to the

specific claims that Williams and the Norrises made against UPS. Appellees argue

that Appellants should have pursued another motion to transfer venue after the initial

hearing and denial of their motion to transfer venue and by failing to do so, they

waived their objections to venue. We disagree.

      The Texas Supreme Court rejected a similar argument on mandamus review

in In re Team Rocket, L.P., 256 S.W.3d 257, 259–60 (Tex. 2008). There, the Court

examined whether “a plaintiff who was denied his initial venue of choice can nonsuit

his case in the transferee county and refile in a third county.” Id. at 258. The supreme

court concluded that once a ruling is made on venue, that decision cannot be artfully

set aside by a plaintiff who chooses to nonsuit and refile the claim. See id. at 260.

                                          14
The rule provides for one venue determination to be made in a proceeding and Texas

Rule of Civil Procedure 87 specifically prohibits changes in venue after the initial

venue ruling. Id. Notably, Rule 87(5) also states that “if an action has been

transferred to a proper county in response to a motion to transfer, then no further

motions to transfer shall be considered.” See also In re Hardwick, 426 S.W.3d 151,

157 (Tex. App.—Houston [1st Dist.] no pet.) (citations omitted) (“Thus, unless one

of the exceptions in Rule 87(5) applies, only one venue determination may be made

in a proceeding and changes in venue after the initial venue ruling are prohibited. If

the trial court initially denies a motion to transfer venue, a subsequent motion to

transfer venue resulting in a different venue determination violates Rule 87(5), and

the second determination is void.”).

      As we have previously noted, although section 15.003 allows for interlocutory

appeal in multi plaintiff cases, an interlocutory appeal is not mandatory. See Tex.

Civ. Prac. & Rem. Code Ann. § 15.003. While the appellees rely heavily upon UPS

Ground Freight, Inc. v. Trotter, 606 S.W.3d 781 (Tex. App.—Tyler 2020, pet.

denied), we find that Trotter does not support their waiver argument. While Trotter

acknowledged that interlocutory appeals may be permitted under section 15.003 in

multi-plaintiff lawsuits as an exception to rule 87(6), Trotter did not determine that

a party in a multi-plaintiff lawsuit waived their right to challenge venue by not

utilizing section 15.003 to challenge venue as to other plaintiffs. See Trotter, 606

                                         15
S.W.3d at 785-86; see also Tex. Civ. Prac. & Rem. Code Ann. § 15.003; Tex. R.

Civ. P. 87(5). Additionally, Trotter dealt with an interlocutory appeal whereas the

case before us is an appeal following a trial on the merits.

                                     Conclusion

      Accordingly, we reverse the trial court’s judgment with respect to the

Norrises’ and Williams’s claims against UPS and Bisor, and we remand the case to

the trial court with instructions to transfer the claims to Harris County in accordance

with this opinion for a new trial. Due to our resolution, we need not address UPS’s

other issues. See Tex. R. App. P. 47.1

      REVERSED AND REMANDED.


                                               ________________________________
                                                       CHARLES KREGER
                                                             Justice

Submitted on June 17, 2021
Opinion Delivered September 30, 2021

Before Golemon, C.J., Kreger and Johnson, JJ.




                                          16